IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HERIBERTO MEDINA,                         : No. 27 EAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (UPS GROUND FREIGHT, INC.           :
AND LIBERTY MUTUAL INSURANCE              :
COMPANY),                                 :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

     AND NOW, this 26th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.